DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on March 22, 2021 in response to the Office Action dated January 19, 2021. This action is made Final.
	Claims 1-18 are pending.
Claims 1, 7, and 13 are independent claims.
	Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 7, and 13, and submitted arguments against the prior art in the Office Action dated January 19, 2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication no. US 2008/0177994 (“Mayer”), in view of Ferreira, US Patent Application Publication no. US 2013/0191764 (“Ferreira”), in view of Conlan et al., US Patent Application Publication no. US 2018/0025084 (“Conlan”), and further in view of Jitkoff et al., US Patent Application Publication no. US 2015/0205462 (“Jitkoff”).
Claim 1:
	Mayer teaches or suggests a computer-implemented method comprising: 
selecting a web page from a plurality of web pages being opened in a web browser (Mayer, pages 84-104, [0070], page 102, left column, “Similarly preferably one of the options in the browser is for example to request to automatically close all tabs of the same category (for example from the same domain), for example by clicking with the right mouse button on one of the tabs of that category and choosing from a menu, instead of the normal clicking for example on an X at the side of the tab handle to close just that tab (or for example to close the grouped tab if it is a handle of a group of tabs).”
finding a similar page having similar content to the selected web page from the plurality of web pages (Mayer, pages 84-104, [0070], page 102, first column, “Another possible variation is that for example even if the user chooses not to group multiple windows of the same application into a single grouped icon on the task bar, preferably when closing one of the windows for example from its icon on the taskbar preferably one of the options displayed in the pull-down or pull-up menu is for example “close all open windows of this application” (which is preferably all the windows that would have been automatically grouped together if the automatic grouping was On),”); and 
in response to finding the similar page having similar content to the selected web page, displaying a user interface component prompting a user to indicate a user satisfaction with the selected web page relative to the similar page having similar content to the selected web page (Mayer, pages 84-104, [0070], page 102, left column, “Similarly preferably one of the options in the browser is for example to request to automatically close all tabs of the same category (for example from the same domain), for example by clicking with the right mouse button on one of the tabs of that category and choosing from a menu, instead of the normal clicking for example on an X at the side of the tab handle to close just that tab (or for example to close the grouped tab if it is a handle of a group of tabs; page 85, left column, “Preferably when the user closes all the tabs in the browser these default tabs are preferably left open, or the user is for example asked for example if he/she wants to close all the tabs or all but the default start tabs or all but the active tab or all but the default tabs and the active tab, or all but the active tab,” where the user choosing to close all other web page tabs except the one selected indicate the user satisfaction with that web page) 
in response to detecting, via the displayed user interface component, an operation by the user indicating the user satisfaction associated with the selected web page, to close the similar page; and a selection to close the similar page, closing the similar page based on the detected operation indicating the user satisfaction associated with the selected web page (Mayer, pages 84-104, [0070], page 102, left column, “Similarly preferably one of the options in the browser is for example to request to automatically close all tabs of the same category (for example from the same domain), for example by clicking with the right mouse button on one of the tabs of that category and choosing from a menu, instead of the normal clicking for example on an X at the side of the tab handle to close just that tab (or for .
	Mayer appears to fail to explicitly disclose the selected webpage tab including a webpage tab corresponding to the selected web page in the web browser; web page tab corresponding to the selected webpage;; automatically displaying a user interface component to the selected webpage tab corresponding to the selected webpage, the automatically displayed user interface component including information for prompting a user to indicate a user satisfaction, detecting, via the automatically displayed user interface component, and hiding the automatically displayed user interface component at the web page tab corresponding to the selected web page.
	Ferreira teaches or suggests the selected webpage tab including a webpage tab corresponding to the selected web page in the web browser; web page tab corresponding to the selected webpage;; automatically displaying a user interface component to the selected webpage tab corresponding to the selected webpage, the automatically displayed user interface component including information for prompting a user to indicate a user satisfaction, detecting, via the automatically displayed user interface component, and hiding the automatically displayed user interface component at the web page tab corresponding to the selected web page (see Fig. 3; para. 0030 - quick close process 10 may determine 100 a second web browser window was launched by a first web browser window. Quick close  with the close button; para. 0037 - quick close process 10 determines 108 that the user clicked the close button, then quick close process 10 may close 110 the second web browser window and may remove 112 the close button.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mayer, to include the selected webpage tab including a webpage tab corresponding to the selected web page in the web browser; web page tab corresponding to the selected webpage;; automatically displaying a user interface component to the selected webpage tab corresponding to the selected webpage, the automatically displayed user interface component including information for prompting a user to indicate a user satisfaction, detecting, via the automatically displayed user interface component, and hiding the automatically displayed user interface component at the web page tab corresponding to the selected web page for the purpose of providing a quick and easy mechanism for a user to close browser windows with relatively increased economy of movement, as taught by Ferreira (at least para. 0044).
	Conlan further teaches or suggests determining a location adjacent to the tab; automatically displaying a user interface component at the determined location adjacent to the tab; at the determined location adjacent to the webpage tab corresponding to the selected web page (see Fig. 6; para. 0055 - recommendation may be configured and displayed as a ribbon notification 614 in conjunction with the collaborate tab; ribbon notification may include a graphical icon 610, such as a star, adjacent to the collaborate tab 608 that alerts the user to a new notification, as illustrated, in some examples, the graphical icon 610 may be animated to further draw the user's attention. in response to a user selection 612 of the graphical icon 610 and/or the collaborate tab 608, the ribbon notification 614 may be displayed; para. 0056 - ribbon notification 614 may include a prompt 616 and a main instruction.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mayer, to include determining a location adjacent to the tab; automatically displaying a user interface component at the determined location adjacent to the tab; at the determined location adjacent to the webpage tab corresponding to the selected web page for the purpose of providing a quick and easy mechanism for a user to close browser windows with relatively increased economy of movement, as taught by Conlan.
Jitkoff further teaches or suggests displaying a confirmation window prompting the user whether to close the page; and in response to detecting, via the displayed confirmation window, a selection to close the page (see para. 0032 - browser can then use the historical and statistical user activity metadata it has collected to actively manage (230) the user's tabs. to close a tabbed page that was viewed too infrequently or too long ago, it can do so automatically or after prompting a user to confirm the closure. After tabs have been moved and/or closed (230), the list of tabs can be updated (200) (e.g., if a tab has been closed or if a new tab has been opened) and/or information can continue to be gathered about the relevance or importance of the content in a tab to a user.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mayer, to include displaying a confirmation window prompting the user whether to close the page; and in response to detecting, via the displayed confirmation window, a selection to close the page for the purpose of efficiently engaging the user about navigation and browsing preferences, as taught by Jitkoff.

Regarding claim 2, Mayer teaches or suggests the method according to claim 1. Mayer further discloses wherein the selected web page is a web page being newly opened (Mayer, pages 84-104, [0070], page 93, left column, “Another possible variation is that the user can for example manually drag or mark one or more tabs for example into a certain group, thus creating manually the groups, and/or for example even in this case preferably new tabs are by default added automatically to group of tabs from which they were opened.”).  

Regarding claim 3, Mayer teaches or suggests the method according to claim 1. Mayer further discloses further comprising; 
closing similar page while leaving the selected web page open in response to the detected operation on the displayed user interface component by the user (Mayer, page 85, first column, “Preferably when the user closes all the tabs in the browser these default tabs are preferably left open, or the user is for example asked for example if he/she wants to close all the tabs or all but the default start tabs or all but the active tab or all but the default tabs and the active tab, or all but the active tab”).
As indicated above, Ferreira teaches or suggests the closing the page while leaving the selected webpage open in response to the detected automatically displayed user interface component by the user (see para. 0030 - quick close process 10 may determine 100 a second web browser window was launched by a first web browser window. Quick close process 10 may determine 102 the location of the cursor. A close button associated with the second web browser window may be generated 104. Quick close process 10 may display 106 the close button at the location of the cursor. In some embodiments, quick close process 10 may determine 108 whether the user clicked the close button. In some embodiments, if quick close process 10 determines 108 that the user clicked the close button, then quick close process 10 may close 110 the second web browser window and remove 112 the close button; para. 0034 - user clicks the close button, quick close process 10 may receive the input from the close button and close multiple web browser windows associated with the close button in response to a single click received from the user through the close button; para. 0035 – associate the close button with multiple pop-up and/or pop-under windows. If a user clicks the close button, quick close process 10 may  with the close button; para. 0037 - quick close process 10 determines 108 that the user clicked the close button, then quick close process 10 may close 110 the second web browser window and may remove 112 the close button.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mayer, to include the closing the page while leaving the selected webpage open in response to the detected automatically displayed user interface component by the user for the purpose of providing a quick and easy mechanism for a user to close browser windows with relatively increased economy of movement, as taught by Ferreira (at least para. 0044).

Regarding claim 4, Mayer teaches or suggests the method according to claim 1. Mayer further discloses wherein a dissimilar page is left open after the detected operation by the user, the dissimilar page being one of the plurality of web pages, the dissimilar page having less similar content to the selected web page than the similar page (Mayer, pages 84-104, [0070], page 102, left column, “Similarly preferably one of the options in the browser is for example to request to automatically close all tabs of the same category (for example from the same domain), for example by clicking with the right mouse button on one of the tabs of that category and choosing from a menu, instead of the normal clicking for example on an X at the side of the tab handle to close just that tab (or for example to close the grouped tab if it is a handle of a group of tabs;” page 84, right column, “Another possible variation is that one of the options available to the user (for example when right-clicking on the tab handles areas, for example in addition to “close all tabs” or “close all but active .

Regarding claim 6, Mayer discloses the method according to claim 1. Mayer further discloses wherein a page selecting component prompting the user to select a page to be closed from one or more similar pages is displayed in response to the detected operation by the user (Mayer, pages 84-104, [0070], page 102, left column, “Similarly preferably one of the options in the browser is for example to request to automatically close all tabs of the same category (for example from the same domain), for example by clicking with the right mouse button on one of the tabs of that category and choosing from a menu, instead of the normal clicking for example on an X at the side of the tab handle to close just that tab (or for example to close the grouped tab if it is a handle of a group of tabs;” page 84, right column, “Another possible variation is that one of the options available to the user (for example when right-clicking on the tab handles areas, for example in addition to “close all tabs” or “close all but active tabs”) is for example to close for example all the less recently accessed tabs or for example all the least accessed tabs or for example all the tabs that have already been visited, or some other criterion or criteria which automatically select only some of the tabs for closing,” where web pages or tabs to be closed can be further selected based on a criterion).

Regarding claim 7-10 and 12, a computer program product comprising: one or more non-transitory computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices for execution by at least one or more computer processors of a computer system (Mayer, pages 1-7, [0007]), 
the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: the method steps of claims 1-4 and 6 respectively are rejected under the same rationale as presented above with respect to claims 1-4 and 6.

Regarding claim 13-16 and 18, a computer system comprising: 
one or more computer processors, one or more non-transitory computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors (Mayer, pages 1-7, [0007]), 
the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: the method steps of claims 1-4 and 6 respectively are rejected under the same rationale as presented above with respect to claims 1-4 and 6.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2008/0177994 A1), in view of Ferreira, in view of Conlan, and further in view of Lu (US 7461334 B1).
Regarding claim 5, Mayer and Ferreira teach or suggest the method according to claim 1. Mayer further teaches does not teach wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user, the link information redirecting the user to the selected web page if the user tries to access the similar page.  
However, Lu teaches wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user (Lu, 4:50-53, “Data files 118, 124 store the forwarding information that corresponds to each customer of the domain name registration service that has bought and configured web forwarding for a given domain name”), 
the link information redirecting the user to the selected web page if the user tries to access the similar page (Lu, 4:54-59, “These programs receive at least a domain name from a user, search a respective data file 118 or 124 for an entry that corresponds to the domain name, and redirect the user to any location that corresponds to the entry”).  
It would have been obvious to a person having ordinary skill in the arts before the effective filling date of the claimed invention to have included Lu’s method of wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user, the link information redirecting the user to the selected web page if the user tries to access the similar page into Mayer’s method of browser tab management because both display webpages. The motivation to combine is that some domain names attract the interest of users more easily than others, although all of the names may be equally difficult or easy to remember. Accordingly, there is presently a need for a system and method for forwarding an individual's or corporation's newly registered 

Regarding claim 11, the computer program product according to claim 7 performing the method steps of claim 5 is rejected under the same rationale as presented above with respect to claim 5.

Regarding claim 17, the computer system according to claim 13 performing the method steps of claim 5 is rejected under the same rationale as presented above with respect to claim 5.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176